

116 S3071 IS: Family Medical Leave Modernization Act
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3071IN THE SENATE OF THE UNITED STATESDecember 17, 2019Mr. Durbin (for himself, Mr. Blumenthal, Ms. Duckworth, Mr. Leahy, Ms. Harris, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Family and Medical Leave Act of 1993 and title 5, United States Code, to permit leave
			 to care for a domestic partner, parent-in-law, or adult child, or another
			 related individual, who has a serious health condition, and to allow
			 employees to take, as additional leave, parental involvement and family
			 wellness leave to participate in or attend their children’s and
			 grandchildren’s educational and extracurricular activities or meet family
			 care needs.
	
 1.Short titleThis Act may be cited as the Family Medical Leave Modernization Act . 2.Leave to care for a domestic partner, son-in-law, daughter-in-law, parent-in-law, adult child, grandparent, grandchild, or sibling of the employee, or another related individual (a)Definitions (1)Inclusion of related individualsSection 101 of such Act is further amended by adding at the end the following:
					
						(20)Any other individual related by blood or affinity whose close association is the equivalent of a
 family relationshipThe term ‘any other individual related by blood or affinity whose close association is the equivalent of a family relationship’, used with respect to an employee, means any person with whom the employee has a significant personal bond that is or is like a family relationship, regardless of biological or legal relationship.
 (21)Domestic partnerThe term domestic partner, used with respect to an employee, means— (A)the person recognized as the domestic partner of the employee under any domestic partnership or civil union law of a State or political subdivision of a State; or
 (B)in the case of an unmarried employee, an unmarried adult person who is in a committed, personal relationship with the employee, is not a domestic partner as described in subparagraph (A) to or in such a relationship with any other person, and who is designated to the employer by such employee as that employee’s domestic partner.
 (22)GrandchildThe term grandchild means the son or daughter of an employee’s son or daughter. (23)GrandparentThe term grandparent means a parent of a parent of an employee.
 (24)Nephew; nieceThe terms nephew and niece, used with respect to an employee, mean a son or daughter of the employee's sibling. (25)Parent-in-lawThe term parent-in-law means a parent of the spouse or domestic partner of an employee.
 (26)SiblingThe term sibling means any person who is a son or daughter of an employee’s parent (other than the employee). (27)Son-in-law; daughter-in-lawThe terms son-in-law and daughter-in-law, used with respect to an employee, mean any person who is a spouse or domestic partner of a son or daughter, as the case may be, of the employee.
 (28)Uncle; AuntThe terms uncle and aunt, used with respect to an employee, mean the son or daughter, as the case may be, of the employee's grandparent (other than the employee's parent)..
 (2)Inclusion of adult children and children of a domestic partnerSection 101(12) of such Act (29 U.S.C. 2611(12)) is amended— (A)by inserting a child of an individual’s domestic partner, after a legal ward,; and
 (B)by striking who is— and all that follows and inserting and includes an adult child.. (b)Leave RequirementSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in subparagraph (C), by striking spouse, or a son, daughter, or parent, of the employee, if such spouse, son, daughter, or parent and inserting spouse or domestic partner, or a son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, if such spouse, domestic partner, son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece, or such other individual; and
 (ii)in subparagraph (E), by striking spouse, or a son, daughter, or parent of the employee and inserting spouse or domestic partner, or a son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee; and
 (B)in paragraph (3), by striking spouse, son, daughter, parent, or next of kin of a covered servicemember and inserting spouse or domestic partner, son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, sibling, uncle or aunt, nephew or niece, or next of kin of a covered servicemember, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the covered servicemember;
 (2)in subsection (e)— (A)in paragraph (2)(A), by striking son, daughter, spouse, parent, or covered servicemember of the employee, as appropriate and inserting son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, nephew or niece, or covered servicemember of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate; and
 (B)in paragraph (3), by striking spouse, or a son, daughter, or parent, of the employee and inserting spouse or domestic partner, or a son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate,; and
 (3)in subsection (f)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by inserting , or domestic partners, after husband and wife; and (ii)in subparagraph (B), by inserting or parent-in-law after parent; and
 (B)in paragraph (2), by inserting , or those domestic partners, after husband and wife each place it appears. (c)CertificationSection 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is amended—
 (1)in subsection (a), by striking son, daughter, spouse, or parent of the employee, or of the next of kin of an individual in the case of leave taken under such paragraph (3), as appropriate and inserting son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or the next of kin of an individual, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate; and
 (2)in subsection (b)— (A)in paragraph (4)(A), by striking son, daughter, spouse, or parent and an estimate of the amount of time that such employee is needed to care for the son, daughter, spouse, or parent and inserting son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate, and an estimate of the amount of time that such employee is needed to care for such son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece, or such other individual; and
 (B)in paragraph (7), by striking son, daughter, parent, or spouse who has a serious health condition, or will assist in their recovery, and inserting son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece, with a serious health condition, of the employee, or an individual, with a serious health condition, who is any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate, or will assist in the recovery,.
 (d)Employment and Benefits ProtectionSection 104(c)(3) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended— (1)in subparagraph (A)(i), by striking son, daughter, spouse, or parent of the employee, as appropriate, and inserting son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate,; and
 (2)in subparagraph (C)(ii), by striking son, daughter, spouse, or parent and inserting employee's son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece, or (with relation to the employee) any other individual related by blood or affinity whose close association is the equivalent of a family relationship, as appropriate,.
				3.Leave to care for a domestic partner, son-in-law, daughter-in-law, parent-in-law, adult child,
			 grandparent, grandchild, or sibling  of the employee, or another related
			 individual for Federal employees
			(a)Definitions
				(1)Inclusion of a	domestic partner, son-in-law, daughter-in-law, parent-in-law, adult child,
			 grandparent, grandchild, or sibling  of the employee, or another
			 individual related by blood or
 affinitySection 6381 of title 5, United States Code, is amended— (A)in paragraph (11) by striking ; and and inserting a semicolon;
 (B)in paragraph (12), by striking the period and inserting a semicolon; and (C)by adding at the end the following:
						
 (13)the term any other individual related by blood or affinity whose close association is the equivalent of a family relationship, used with respect to an employee, means any person with whom the employee has a significant personal bond that is or is like a family relationship, regardless of biological or legal relationship;
 (14)the term domestic partner, used with respect to an employee, means— (A)the person recognized as the domestic partner of the employee under any domestic partnership or civil union law of a State or political subdivision of a State; or
 (B)in the case of an unmarried employee, an unmarried adult person who is in a committed, personal relationship with the employee, is not a domestic partner as described in subparagraph (A) or in such a relationship with any other person, and who is designated to the employing agency by such employee as that employee’s domestic partner;
 (15)the term grandchild means the son or daughter of an employee’s son or daughter; (16)the term grandparent means a parent of a parent of an employee;
 (17)the terms nephew and niece, used with respect to an employee, mean a son or daughter of the employee's sibling; (18)the term parent-in-law means a parent of the spouse or domestic partner of an employee;
 (19)the term sibling means any person who is a son or daughter of an employee’s parent (other than the employee); (20)the terms son-in-law and daughter-in-law, used with respect to an employee, mean any person who is a spouse or domestic partner of a son or daughter, as the case may be, of the employee;
 (21)the term State has the same meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203); and
 (22)the terms uncle and aunt, used with respect to an employee, mean the son or daughter, as the case may be, of the employee's grandparent (other than the employee's parent)..
 (2)Inclusion of adult children and children of a domestic partnerSection 6381(6) of such title is amended— (A)by inserting a child of an individual’s domestic partner, after a legal ward,; and
 (B)by striking who is— and all that follows and inserting and includes an adult child. (b)Leave RequirementSection 6382 of title 5, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in subparagraph (C), by striking spouse, or a son, daughter, or parent, of the employee, if such spouse, son, daughter, or parent and inserting spouse or domestic partner, or a son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship, if such spouse, domestic partner, son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece, or such other individual; and
 (ii)in subparagraph (E), by striking spouse, or a son, daughter, or parent of the employee and inserting spouse or domestic partner, or a son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee; and
 (B)in paragraph (3), by striking spouse, son, daughter, parent, or next of kin of a covered servicemember and inserting spouse or domestic partner, son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, sibling, uncle or aunt, nephew or niece, or next of kin of a covered servicemember, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the covered servicemember; and
 (2)in subsection (e)— (A)in paragraph (2)(A), by striking son, daughter, spouse, parent, or covered servicemember of the employee, as appropriate and inserting son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, nephew or niece, or covered servicemember of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate; and
 (B)in paragraph (3), by striking spouse, or a son, daughter, or parent, of the employee and inserting spouse or domestic partner, or a son or daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate,.
 (c)CertificationSection 6383 of title 5, United States Code, is amended— (1)in subsection (a), by striking son, daughter, spouse, or parent of the employee, as appropriate and inserting son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate; and
 (2)in subsection (b)(4)(A), by striking son, daughter, spouse, or parent, and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse, or parent and inserting son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece of the employee, or any other individual related by blood or affinity whose close association is the equivalent of a family relationship with the employee, as appropriate, and an estimate of the amount of time that such employee is needed to care for such son or daughter, son-in-law, daughter-in-law, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, uncle or aunt, or nephew or niece, or such other individual.
				4.Entitlement to additional leave under the FMLA for parental involvement and family wellness
 (a)Leave requirementSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)), as amended by section 2(b), is further amended—
 (1)by redesignating paragraph (5) as paragraph (6); and (2)by inserting after paragraph (4) the following new paragraph:
					
						(5)Entitlement to additional leave for parental involvement and family well­ness
 (A)In generalSubject to subparagraph (B) and section 103(g), an eligible employee shall be entitled to leave under this paragraph to—
 (i)participate in or attend an activity that is sponsored by a school or community organization and relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee; or
 (ii)meet routine family medical care needs (including by attending medical and dental appointments of the employee or a son or daughter, spouse, or grandchild of the employee) or attend to the care needs of an elderly individual who is related to the employee through a relationship described in section 102(a) (including by making visits to nursing homes or group homes).
								(B)Limitations
 (i)In generalAn eligible employee shall be entitled to— (I)not to exceed 4 hours of leave under this paragraph during any 30-day period; and
 (II)not to exceed 24 hours of leave under this paragraph during any 12-month period described in paragraph (4).
 (ii)Coordination ruleLeave under this paragraph shall be in addition to any leave provided under any other paragraph of this subsection.
 (C)DefinitionsAs used in this paragraph: (i)Community organizationThe term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in section 101(12), such as a scouting or sports organization.
 (ii)SchoolThe term school means an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility licensed under State law.. (b)ScheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the third sentence the following new sentence: Subject to subsection (e)(4) and section 103(g), leave under subsection (a)(5) may be taken intermittently or on a reduced leave schedule..
 (c)Substitution of paid leaveSection 102(d)(2) of such Act (29 U.S.C. 2612(d)(2)) is amended by adding at the end the following new subparagraph:
				
					(C)Parental involvement leave and family wellness leave
 (i)Vacation leave; personal leave; family leaveAn eligible employee may elect, or an employer may require the employee, to substitute any of the accrued paid vacation leave, personal leave, or family leave of the employee for any part of the period of leave under subsection (a)(5).
 (ii)Medical or sick leaveAn eligible employee may elect, or an employer may require the employee, to substitute any of the accrued paid medical or sick leave of the employee for any part of the period of leave provided under clause (ii) of subsection (a)(5)(A), except that nothing in this title shall require an employer to provide paid sick leave or paid medical leave in any situation in which such employer would not normally provide any such paid leave.
 (iii)Prohibition on restrictions and limitationsIf the employee elects or the employer requires the substitution of accrued paid leave for leave under subsection (a)(5), the employer shall not restrict or limit the leave that may be substituted or impose any additional terms and conditions on the substitution of such leave that are more stringent for the employee than the terms and conditions set forth in this Act..
 (d)NoticeSection 102(e) of such Act (29 U.S.C. 2612(e)), as amended by section 2(b), is further amended by adding at the end the following new paragraph:
				
 (4)Notice relating to parental involvement and family wellness leaveIn any case in which an employee requests leave under paragraph (5) of subsection (a), the employee shall—
 (A)provide the employer with not less than 7 days’ notice, or (if such notice is impracticable) such notice as is practicable, before the date the leave is to begin, of the employee’s intention to take leave under such paragraph; and
 (B)in the case of leave to be taken under subsection (a)(5)(A)(ii), make a reasonable effort to schedule the activity or care involved so as not to disrupt unduly the operations of the employer, subject to the approval of the health care provider involved (if any)..
 (e)CertificationSection 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following new subsection:
				
 (g)Certification related to parental involvement and family wellness leaveAn employer may require that a request for leave under section 102(a)(5) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe..
			5.Entitlement of Federal employees to leave for parental involvement and family wellness
 (a)Leave requirementSection 6382(a) of title 5, United States Code, as amended by section 3(b), is further amended by adding at the end the following new paragraph:
				
 (5)(A)Subject to subparagraph (B) and section 6383(f), an employee shall be entitled to leave under this paragraph to—
 (i)participate in or attend an activity that is sponsored by a school or community organization and relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee; or
 (ii)meet routine family medical care needs (including by attending medical and dental appointments of the employee or a son or daughter, spouse, or grandchild of the employee) or to attend to the care needs of an elderly individual who is related to the employee through a relationship described in section 6382(a) (including by making visits to nursing homes and group homes).
 (B)(i)An employee is entitled to— (I)not to exceed 4 hours of leave under this paragraph during any 30-day period; and
 (II)not to exceed 24 hours of leave under this paragraph during any 12-month period described in paragraph (4).
 (ii)Leave under this paragraph shall be in addition to any leave provided under any other paragraph of this subsection.
 (C)For the purpose of this paragraph— (i)the term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in section 6381(6), such as a scouting or sports organization; and
 (ii)the term school means an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility licensed under State law.. (b)ScheduleSection 6382(b)(1) of such title is amended—
 (1)by inserting after the third sentence the following new sentence: Subject to subsection (e)(4) and section 6383(f), leave under subsection (a)(5) may be taken intermittently or on a reduced leave schedule.; and
 (2)in the last sentence, by striking involved, and inserting involved (or, in the case of leave under subsection (a)(5), for purposes of the 30-day or 12-month period involved),.
 (c)Substitution of paid leaveSection 6382(d) of such title is amended— (1)by inserting (1) after the subsection designation; and
 (2)by adding at the end the following:  (2)An employee may elect, or an employer may require the employee, to substitute for any part of the period of leave under subsection (a)(5), any of the employee’s accrued or accumulated annual or sick leave under subchapter I. If the employee elects or the employer requires the substitution of that accrued or accumulated annual or sick leave for leave under subsection (a)(5), the employing agency shall not restrict or limit the leave that may be substituted or impose any additional terms and conditions on the substitution of such leave that are more stringent for the employee than the terms and conditions set forth in this subchapter..
 (d)NoticeSection 6382(e) of such title, as amended by section 3(b)(2), is further amended by adding at the end the following new paragraph:
				
 (4)In any case in which an employee requests leave under paragraph (5) of subsection (a), the employee shall—
 (A)provide the employing agency with not less than 7 days’ notice, or (if such notice is impracticable) such notice as is practicable, before the date the leave is to begin, of the employee’s intention to take leave under such paragraph; and
 (B)in the case of leave to be taken under subsection (a)(5)(A)(ii), make a reasonable effort to schedule the activity or care involved so as not to disrupt unduly the operations of the employing agency, subject to the approval of the health care provider involved (if any)..
 (e)CertificationSection 6383(f) of such title is amended by striking paragraph (1)(E) or (3) of and inserting paragraph (1)(E), (3) or (5) of .